Citation Nr: 1042861	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left foot shell 
fragment wound, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for a right foot shell 
fragment wound, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a right 
thigh shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for increased ratings for bilateral foot disabilities 
(residuals of a shell fragment wound of the left foot with healed 
fractures of the 2nd, 3rd, and 4th metatarsals with peripheral 
neuropathy, currently rated 20 percent disabling; and residuals 
of a shrapnel injury to the right foot with slight decreased 
range of motion in the ankle and lateral and medial plantar nerve 
damage with peripheral neuropathy, currently rated 10 percent 
disabling) and an August 2005 rating decision that granted 
service connection and assigned a 0 percent rating for a right 
thigh disability (residuals of a shrapnel injury to the right 
thigh with retained metallic foreign bodies).  

In February 2009, the Board remanded the Veteran's foot 
disability claims for additional development.  Those claims were 
subsequently merged on appeal with the Veteran's right thigh 
disability claim and the Board assumed jurisdiction over all 
three issues.

In March 2006, the Veteran filed an application to reopen his 
claim for service connection for a lumbar spine disability.  That 
claim has not been adjudicated by the RO and are referred for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  
REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

In its February 2009 remand, the Board requested that the RO 
obtain all VA medical records dated after September 2005 and 
schedule the Veteran for a new VA examination to determine the 
current nature and severity of his service-connected bilateral 
foot disabilities.  The Board then directed the RO to 
readjudicate the foot disability claims and issue a supplemental 
statement of the case with respect to any aspect of the decision 
that remained adverse to the Veteran.  However, while the RO 
complied with the remand to the extent of obtaining additional VA 
medical records and affording the Veteran a new VA examination, 
it did not readjudicate his foot disability claims.  

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the terms of that remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As the RO did not comply with 
the Board's February 2009 remand instructions with respect to 
reajudicating his bilateral foot disability claims, an additional 
remand is necessary in order to fully and fairly address the 
merits of those claims.

Additionally, the Board observes that there is no indication that 
the RO reviewed the recent VA medical records and VA examination 
report, obtained in accordance with the prior remand.  Nor has 
the Veteran submitted a waiver of initial RO review with respect 
to that newly obtained evidence.  38 C.F.R. §§ 19.37, 20.1304 
(2010).  To the contrary, the Veteran's representative has 
expressly requested that the RO review that new evidence prior to 
the Board's adjudication of the Veteran's claims.  Accordingly, 
the Board cannot consider that additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the Veteran's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  To ensure VA has met its duty to 
assist and to fully comply with due process requirements, the 
Board finds that, on remand, the Veteran's foot disability claims 
should be reviewed with consideration of all evidence received 
since the last adjudication of those claims in the August 2005 
supplemental statement of the case.

A remand is also warranted with respect to the Veteran's claim 
for an initial compensable rating for a right thigh disability.  
The record shows that he underwent a December 2007 VA examination 
at which he reported a history of chronic right thigh pain 
arising from a shrapnel wound injury incurred during his period 
of active service in Vietnam.  

X-rays showed metallic fragments in the anterior aspect of the 
right thigh and posterior to the right knee, but yielded no 
evidence of any fracture, dislocation, or boney destructive 
lesion in the affected area.  In addition, clinical examination 
revealed a 3.5 centimeter oblique scar on the anterior aspect of 
the right thigh and a 3 centimeter, mildly hypertrophic, 
longitudinal scar on the medial aspect of the right knee.  While 
the right thigh scar was found to be productive of mild muscle 
loss, no such impairment was noted with respect to the second 
scar.  Both scars were non-tender to palpation and showed no sign 
of infection, erythema, edema, or discharge.  

On range of motion testing, the Veteran displayed mild discomfort 
in the right thigh, which the VA examiner observed could 
conceivably limit function, particularly on repetitive motion.  
However, that examiner added that he was unable to determine with 
any degree of medical certainty the functional limitation 
associated with the Veteran's right thigh disability.

Subsequent VA medical records show that the Veteran has sought 
additional treatment for right thigh pain.  Additionally, he and 
his representative have asserted that his right thigh disability 
is worse than indicated on the December 2007 VA examination.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. §  5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  

Here, the last VA examination that addressed the Veteran's right 
thigh disability is somewhat stale, and VA medical records and 
lay statements suggest that his condition has subsequently 
worsened.  Because there may have been a significant change in 
the Veteran's service-connected right thigh disability, the Board 
finds that a new examination is in order to address its current 
severity.  

Additionally, while mindful of the December 2007 VA examiner's 
finding that the Veteran's right thigh disability could 
conceivably limit function, the Board considers such a 
determination to be inherently speculative in nature and, thus, 
of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Moreover, the December 2007 VA examiner's failure to 
specify the degree of functional limitation associated with that 
service-connected disability renders that examination inadequate 
for rating purposes.  For that reason, the Board finds that, on 
remand, the Veteran should be afforded a VA examination that 
includes specific findings regarding the Veteran's ranges of 
motion, as well as any functional limitations and neurological 
manifestations related to his right thigh disability.  

Moreover, in light of the aforementioned clinical evidence, and 
because the Veteran is not separately service connected for a 
right thigh scar, the Board finds that the new VA examination 
should include also specific findings responsive to the 
diagnostic codes contemplating scars not of the head, face, or 
neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).  
Thereafter, the Veteran's right thigh disability claim should be 
readjudicated with appropriate consideration of all applicable 
rating criteria.

Finally, it appears that VA medical records may be outstanding.  
The record shows that, as of December 2009, the Veteran was 
receiving regular VA treatment for multiple orthopedic and skin-
related conditions involving his extremities.  However, no 
subsequent VA medical records have been associated with the 
claims folder.  Because it appears there may be VA medical 
records dated after December 2009 that are pertinent to his 
claims, the Board finds that those additional records should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Centers in Memphis, Tennessee, and 
Jackson, Mississippi, dated from December 
2009 to the present.  

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the current nature 
and severity of his service-connected 
right thigh disability.  The examiner must 
review the claims folder and the report 
should note that review.  The examiner 
should provide a complete rationale for 
all conclusions reached, and should 
reconcile the opinion with all other 
clinical evidence of record, including the 
Veteran's previous VA examinations 
conducted in September 2003, April 2004, 
July 2005, and December 2007, the 
subsequent VA medical records showing 
treatment for right thigh pain and related 
symptoms, and the Veteran's assertions 
that his right thigh disability is worse 
than indicated on his most recent VA 
examination and is productive of 
significant functional limitation.  
Specifically, the VA examiner should 
address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected right thigh disability.  

b)  State whether the overall degree 
of impairment associated with the 
Veteran's right thigh disability is 
best characterized as mild, moderate, 
moderately severe, or severe.  Conduct 
all indicated tests, to include range 
of motion and repetitive motion 
studies, expressed in degrees.  

c)  Discuss whether the Veteran has 
additional functional loss related to 
his right thigh disability, and 
describe any pain, weakened movement, 
excess fatigability, and 
incoordination present.  38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If feasible, 
the determination should be portrayed 
in degrees of additional range of 
motion loss.

d)  Describe all neurological 
symptomatology due to the appellant's 
right thigh disability.  The 
diagnostic criteria applicable to 
nerve impairment distinguish the types 
of paralysis:  complete and 
incomplete.  Under incomplete 
paralysis, the degree of paralysis is 
further broken down into three 
categories:  mild, moderate, and 
severe.  With those categories in 
mind, classify the appellant's right 
thigh disability, distinguishing among 
the categories and using the results 
of all pertinent testing of record.  
If using results obtained from an EMG 
or nerve conduction velocity tests, or 
other such tests, explain, in terms 
meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  Explain the meaning of 
any abnormal results that are 
obtained.  In addition, explain how 
any abnormal test result classifies 
the appellant as having mild, 
moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to his right thigh disability.  
Report whether the Veteran suffers 
from any tics, pain, numbness, foot 
drop, or muscle weakness or atrophy 
due to that service-connected 
disability.

e)  Note whether the Veteran's right 
thigh disability is productive of 
scarring and specify the size of any 
scar, whether it causes limitation of 
motion, is unstable or painful, and 
whether it limits function.  If 
limitation of function is shown, state 
what motions or functions are limited 
and to what extent.

f)  Discuss how the Veteran's right 
thigh disability impact his activities 
of daily living, including his ability 
to obtain and maintain employment.  
38 C.F.R. § 4.10 (2010).

3.  After reviewing all evidence in the 
claims folder, including the newly 
received VA examination reports, VA 
treatment records, and lay evidence 
received since the most recent August 2005 
and July 2008 supplemental statements of 
the case, readjudicate the Veteran's 
bilateral foot and right thigh claims.  If 
any aspect of the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case that notifies him of 
the applicable rating criteria with 
respect to his bilateral foot and right 
thigh disabilities, including Diagnostic 
Codes 5284, 5314, 7801, 7802, 7803, 7804, 
7805, 8521, 8526, 8527, 8528, and 8529.  
38 C.F.R. §§ 4.71a, 4.73, 4.118, 4.124a 
(2010).  Allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


